

115 HR 3282 IH: ELD Extension Act of 2017
U.S. House of Representatives
2017-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3282IN THE HOUSE OF REPRESENTATIVESJuly 18, 2017Mr. Babin introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to electronic logging devices, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the ELD Extension Act of 2017. 2.Electronic logging devices (a)In generalSection 31137(b)(1)(C) of title 49, United States Code, is amended by striking 2 years and inserting 4 years.
 (b)Revision of regulationsThe Secretary of Transportation shall modify regulations issued under section 31137 of title 49, United States Code, as necessary to carry out the amendment made by this section.
			